Citation Nr: 1538841	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The claims file was subsequently transferred to the RO in Houston, Texas.  

The Veteran originally also appealed the issue of entitlement to service connection for coronary artery disease.  A May 2011 rating decision granted service connection for coronary artery disease, effective November 29, 2005.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for coronary artery disease, and therefore, that issue is no longer before the Board.  

In a July 2012 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective June 27, 2011.  The Veteran disagreed with the effective date for the grant of TDIU in August 2012.  Although a statement of the case was issued in December 2012, the Veteran did not perfect an appeal.  Therefore, this issue is not before the Board.  

In July 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The issue(s) of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant the claim for service connection for tinnitus is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act and implementing regulations.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his tinnitus is due to in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on January 2007 VA examination.  

The Board also finds that there is evidence of in-service noise exposure.  Service personnel records reveal that the Veteran's military occupational specialty was that of a field artillery section chief.  He also served in Vietnam from May 1965 to March 1966 and participated in Operation Starlite in Chu Lai, South Vietnam, from August 18, 1965 to August 24, 1965.  The Veteran alleges that in performing his duties, he was exposed to the noise of bombs, grenades, machine guns, rifles, and cannons.  He stated that he had fired emissions from behind the lines in order to support the other Marines.  He also indicated that he had helped set up perimeters with mines in order to keep the enemy out in front of them.  Because the Veteran's reports of noise exposure are consistent with the conditions and circumstances of serving in a field artillery unit, including in Vietnam, the Board finds that in-service noise exposure has been substantiated. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  At his January 2007 VA examination, he reported that he had first experienced tinnitus right after the bombs went off in service.  He stated that the tinnitus then "went away" and that "[a]bout 10 years ago it became constant."  During his July 2015 Board hearing, the Veteran clarified that he had experienced ringing in his ears ever since service.  He explained that the ringing in his ears had occurred intermittently but continuously after service, but that 10 years ago, it had progressively worsened.  He maintained that he had been too ashamed to say anything about his tinnitus or see a doctor about it earlier because of his pride.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the January 2007 VA examiner found that the Veteran's tinnitus was not related to service because while the Veteran reported the onset of the tinnitus in service, he had not reported any tinnitus upon discharge from service, and he had stated that the tinnitus became constant about 10 years ago.  However, the Veteran has clarified that he had always experienced tinnitus after service but that it had worsened about 10 years ago.  The Veteran also indicated that he had been too ashamed to say anything about his tinnitus for a long time.  As the Veteran has provided a plausible explanation for his report of the onset and continuity of his tinnitus, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the claim for service connection for bilateral hearing loss.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

In this case, the Veteran's September 1963 pre-enlistment examination reflects audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
5 (15)
25 (35)
5 (10)
LEFT
15 (30)
5 (15)
5 (15)
10 (20)
15 (20)

However, on separation examination in September 1967, the Veteran had a 15/15 bilateral whispered voice test.  The Veteran also denied any hearing loss on his report of medical history.  There were no available audiometric findings.    

At a January 2007 VA audiological examination, the Veteran reported a history of military noise exposure without hearing protection to bombs, grenades, rifles, mortars, the firing range, and firearms.  He also indicated that he had a history of military noise exposure with hearing protection when testing 50 caliber machine guns and Howitzer testing.  He reported that he had noise exposure as a civilian to a power lawn mower but that he used hearing protection.  He stated that he had worked as a receiving clerk for about 30 years and as a sales associate.  The Veteran maintained that his hearing loss had had a gradual onset and that the onset of his hearing loss had been about 20 years ago.  The examiner noted that the Veteran served in the artillery/infantry in Vietnam.  She found he had normal hearing at enlistment and normal whisper test bilaterally at separation.      

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
70
LEFT
35
40
65
75
80

After review of the claims file and examination, the examiner diagnosed the Veteran with mild sloping to moderately severe right ear hearing loss and mild sloping to severe left ear hearing loss.  She opined that the Veteran's hearing loss was not caused by or a result of his military noise exposure.  She based her opinion on the normal whisper test at the time of separation, research, and the Veteran's reported timing of the onset of his hearing loss.  She also cited a study in which it was reported that if the whisper test were administered properly, it had strong sensitivity and specificity for hearing loss through 2000 Hertz.    

Although the VA examiner found that the Veteran's hearing was normal at separation from service, the Board recognizes that in Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993), the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  Thus, the Board finds that an addendum opinion is necessary to assist the Board in determining whether the Veteran's hearing loss is otherwise etiologically related to in-service noise exposure. 
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2007 VA audiological examination for an addendum opinion.

While the VA examiner found that the Veteran's hearing was normal at separation from service, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss is otherwise etiologically related to his in-service noise exposure on a delayed/latent onset theory of causation.      

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


